           Case 1:21-cv-00786-ELR Document 12 Filed 05/24/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LONNIE LOVE,                                *
                                            *
               Plaintiff,                   *
                                            *
      v.                                    *          1:21-CV-00786-ELR
                                            *
STATE FARM FLORIDA                          *
INSURANCE COMPANY,                          *
                                            *
               Defendant.                   *
                                            *
                                       _________

                                       ORDER
                                       _________

      In accordance with Local Rule 3.3, the Court DIRECTS Plaintiff Lonnie

Love to file a Certificate of Interested Persons and DIRECTS Defendant State Farm

Florida Insurance Company to file a Corporate Disclosure Statement within seven

(7) days from the date of entry of this order. If the Parties fail to file their respective

Certificate of Interested Persons and Corporate Disclosure Statement within the

seven (7)-day period, the Court DIRECTS the Clerk to submit this action to the

undersigned.
 Case 1:21-cv-00786-ELR Document 12 Filed 05/24/21 Page 2 of 2




SO ORDERED, this 24th day of May, 2021.


                                   ______________________
                                   Eleanor L. Ross
                                   United States District Judge
                                   Northern District of Georgia




                               2
